IN THE SUPREME COURT OF THE STATE OF DELAWARE



LEONARD HURD, JR., Individually         §
and as Trustee of the Marie Ann Hurd    §
Trust,                                  §      No. 455, 2018
                                        §
      Respondent-Below,                 §
      Appellant,                        §      Court Below:
                                        §      Chancery Court
      v.                                §      of the State of Delaware
                                        §
MARIE ANN HURD,                         §      C.A. No. 4675-MG
                                        §
      Petitioner-Below,                 §
      Appellee.                         §


                             Submitted:     April 3, 2019
                             Decided:       April 4, 2019


Before VALIHURA, VAUGHN, and TRAYNOR, Justices.


                                       ORDER

      This 4th day of April, 2019, having considered this matter on the briefs and oral

arguments of the parties and the record below, and having concluded that the same

should be affirmed on the basis of, and for the reasons assigned by the Masters’ Final

Reports dated September 20, 2016 and March 26, 2018, and the Court of Chancery’s

Orders denying Exception dated February 15, 2017 and August, 2 2018;
      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery be, and the same hereby is, AFFIRMED.



                                     BY THE COURT:



                                     /s/ Karen L. Valihura
                                     Justice